Citation Nr: 1110915	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits pursuant to Chapter 35 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954, and from January 1957 to August 1974.  He died in October 2007.  The appellant in this case is the Veteran's grandson.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his August 2010 VA Form 9, the appellant specifically requested an in-person Board hearing at the RO, rather than a Board videoconference.  Nonetheless, in a December 2010 letter, the RO advised the appellant that he had been scheduled for a Board videoconference hearing, to be held in January 2011.  Later that month, the appellant contacted the RO, declining the videoconference hearing and reiterating his desire for an in-person Board hearing.  

Under applicable regulation, a videoconference hearing in lieu of an in-person travel Board hearing may be scheduled only with the express consent of the appellant.  38 C.F.R. § 20.700(e) (2010).  Because the appellant has expressly declined a videoconference hearing, in order to ensure full compliance with due process requirements, he must be scheduled for an in-person Board hearing at the RO in conformance with his request.  See 38 C.F.R. §§ 20.700, 20.704(a).  

Accordingly, this case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant should be scheduled, in accordance with appropriate procedures, for an in-person travel Board hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2010).

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



